Order entered July 22, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01032-CR

                  EVER RICARDO MARTINEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-84380-2019

                                     ORDER

      Appellant was convicted of continuous sexual abuse of a child younger than

14 years of age. We have reviewed his brief and note that he uses the victim’s

name as well as the names of other minor children.

      This Court does not allow a party to file a brief that discloses the names of

victims or witnesses who were children at the time of the offenses, or the names of

any other children discussed or identified at trial. See TEX. R. APP. P. 9.10(b)

(“Unless a court orders otherwise, an electronic or paper filing with the court,
including the contents of any appendices, must not contain sensitive data.”), id.

9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a

home address, and the name of any person who was a minor at the time the offense

was committed.”). Accordingly, we STRIKE appellant’s brief.

      We ORDER appellant to file, within TEN DAYS of the date of this order,

an amended brief that identifies the victim and any others who were children at the

time of this or any other offense either generically (for example, “victim”) or by

initials only, including when quoting relevant portions of the record or giving a

statement of the case.

      We DIRECT the Clerk to send copies of this order to the Honorable Tom

Nowak, Presiding Judge, 366th Judicial District Court; to Matthew Maddox; and to

the Collin County District Attorney’s Office, Appellate Division.



                                             /s/    LANA MYERS
                                                    JUSTICE